Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,670,377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 7-13 objected to because of the following informalities:  it seems as the status identifier needs to be as “cancelled” (note 37 CFR 1.121 (c)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, it is yet unclear how the track, within the claim (emphasis added) are formed within each conductive layer.
	Claim 1 was amended to recite “at least one of said respective integral conductive tracks in each of: the electrically conductive front first layer, and electrically conductive rear second layer, intersecting a conductive area in said electrically conductive front first, and said electrically conductive rear second -layer that is routed by a different integral conductive track to a different contact pad in said electrically conductive front first, and said electrically conductive rear second layer”.  Such amendments are yet unclear how the, and where are the conductive tracks upon the front and rear electrically conductive layer, whether different track and different pad are additional for each layer and definition of a contact area in each layer that is different from intersecting conductive area.
	With respect to claim 2, “to what “the hit scoring apparatus” of claim 1 the claim referred to?  claim 1 recites “a target panel”.  In addition, the limitation "the hit scoring apparatus" in line 3, there is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 3, again to what “additional conductive intermediate layer between the electrically conductive front first, and electrically conductive second layers, the claim referred to? the only intermediate layer between the electrically conductive front first, and electrically conductive second layers, is a non-electrically conductive layer (e.g. layer 13 in Fig. 1; also P. 4:3-11). 
	In addition, as it seems as applicant attempted to overcome the “indefiniteness of claim 2” as no hit scoring device was positively claimed, changing the dependency upon claim 6 (the hit scoring apparatus), is somewhat confusing as claim 4 remains dependent upon claim 2.    In that regard applicant is reminded about the restriction requirement mailed 7/27/2020, and applicant’s election, without traverse, of the claims directed to Figs. 1-4 (filed 11/24/2020).  Figs. 1-4 are directed to the target device which is related to claims 1, 3, 5 and 14 and 15. 

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Knapp US 3,004,763 (“Knapp“) or, in the alternative, under 35 U.S.C. 103 as obvious over Knapp in view of Thomson et al US 5,669,608 (“Thomson”).
	As per claim 1, Knapp discloses a target panel configured to be operably coupled to a hit-scoring apparatus, (Figs. 3-5; 3:38-5:10) the target panel comprising a pair of spaced-apart, electrically conductive front first layer and electrically conductive second layer (front/first 18 and second/rear 19 laminates)(Figs. 3-5; 3:37-47) , separated by at least one electrically non- conductive layer (foam plastic layer/target 20)(Figs. 3 and 5; 3:48+), wherein the electrically conductive front first, and electrically conductive rear second layers (laminates 18 and 19) each has at least two discrete conductive areas each area routed by respective integral conductive tracks (laminate 18 has at least two areas routed by conductive tracks 26’ and laminate 19 has at least two areas routed by conductive tracks 27’)(Fig. 3; 4:27-46) wherein the respective integral conductive tracks from an integral part of each the discrete conductive layer in each of the electrically conductive front first, and electrically conductive second layers (Fig. 3 and 4:27-46) to separate contact pads on a common edge of the target panel, 
	 at least one of said respective integral conductive tracks in each of: the electrically conductive front first layer, and electrically conductive rear second layer, intersecting a conductive area in said electrically conductive front first, and said electrically conductive rear second -layer that is routed by a different integral conductive track to a different contact pad in said electrically conductive front first, and said electrically conductive rear second layer (path 26’ routes to pad/terminal 22; whereas path 27’ routed to terminal 23)(Fig. 3; 4:36-46) and 	
	wherein the integral conductive tracks (26’ and 27’) in each of the electrically conductive front first layer, and electrically conductive second layer (within laminates 18 and 19, respectively) are arranged such that a portion of the respective integral conductive track that intersects a contact area in the electrically conductive first layer does not overlap an integral portion of a conductive track that intersects a contact area in the electrically conductive second layer (Fig. 3 and 4:36-46).
	The examiner construed the paths 26’ and 27’ of respective laminate/layer as integral with the layers as shown in Fig. 3 and discussed in 4:36-46.
	If there is doubt regarding such interoperation, once more that examiner notes that that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Knapp’s wherein the conductive tracks are an integral part of the conductive layer for the reason that a skilled artisan would have been motivated as merely engineering choice that would have not changed the nature of the device as target configured to be operated with a hit scoring device, nor would it changed the nature of the conductive tracks-layers to operate with a projectile to register and score a hit thereupon.
	In addition, attention to Thomson’s Fig. 1 in conjunction  to 3:4-63, as it is well known in the art to from a hit target utilizing integral electrically conductive front first, and electrically conductive second layers (such as conductive winds 130-132; or 142-144; and etc.).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Knapp’s electrically conductive front first, and electrically conductive second paths as integral with a front first layer and rear second layers, respectively  as taught by Thomson for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a hit scoring target device with such integral electrically conductive front first, and electrically conductive second paths within a respective front and rear layers to insure an accurate hit indication, while a projectile passes therethrough.    
	As per claim 3, with respect to comprising at least one additional conductive intermediate layer between the electrically conductive front first and electrically conductive rear second layers and insulated therefrom and having contact areas connected by integral conductive tracks to respective contact pads, the contact area in the al least one additional conductive intermediate being further sub providing finer hit discrimination resolution to each of the electrically conductive front first, and electrically conductive second layers, to the best of his understanding the examiner construed such limitations according to the teachings of Thomson as shown in Fig. 1 and discussed in 3:4-4:11 regarding the intermediate layer (any layer 114-118) to include such conductive means and position between first and second electrically conductive layers; note Figs. 2 and 3 in conjunction to 4:11+ as the conductive paths/tracks are connected to pads to provide such a hit detection, while a projectile progresses through the layers.
	As per claim 5, with respect to wherein each of the electrically conductive first and electrically conductive rear second layers further comprise at least two integral tracks forming a pattern corresponding to an anatomical feature connected with a corresponding contact pad, the at least two integral tracks pattern in the front first layer overlapping the pattern in the rear second layer, note Knapp’s Figs. 3 and 4 as well as 4:2-74 as the terminals connection of each respective paths 26’ and 27’; also note Thomson’s Figs. 2 and 3 in conjunction to 4:11+ as the conductive paths/tracks are connected to pads to provide such a hit detection, while a projectile progresses through the layers.
	With respect to the “pattern corresponding to a critical anatomical feature”, absent any such specific structure, the examiner asserts that Knapp- Thomson represent such “a critical anatomical feature”, especially whereas both are pertinent to targets for use with guns- firearms and alike to practice shooting.
	As per claim 14, with respect to wherein a thickness of the electrically conductive front first and electrically conductive rear second layers, and the at least one electrically non-conductive layer, are spaced apart at width that is less than a projectile's length, note Knapp’s Fig. 1 in conjunction to Figs. 3-5 and 4:5+ as the target, to include front and rear layers 18-19 and intermediate layer 20 as a width that is less than a projectile’s length, as the projectile (12) passes through the conductive layers an electric current will be “register/detected”; see also 3:38+ as well as 4:27+ regarding the size of the target; note also Thomson’s Fig. 1 and 3:4-4:11 in conjunction to Figs. 2 and 3 (4:11+) as projectile 122 length comparing the width of the target.   
	As per claim 15, Knapp discloses wherein the pair of spaced-apart, electrically conductive front first and electrically conductive rear second layers, separated by at least one electrically non-conductive layer, are configured to provide hit location and hit area discrimination (layers 18 and 19 are separated by intermediate target/layer 20 (3:38+))(Figs3 and 5); note Figs. 3-5 as well as 4:4+ as the target used for detecting a projectile (i.e. 12) passing through the electrically conductive layers); also note Thomson’s Figs. 2 and 3 in conjunction to 4:11+ as the conductive paths/tracks are connected to pads to provide such a hit detection, while a projectile (122) progresses through the layers.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (or in the alternative and further in view of Thomson) as applied to claim 1 above, and further in view of Tessel et al US 6,994,347 (“Tessel”).
	As per claim 2, Knapp is not specific regarding wherein each of the electrically conductive front first and electrically conductive rear second layers is provided with a registration aperture for engaging respective lugs included with the hit scoring-apparatus. 
	However, Tessel discloses each of a front first and rear second layers is provided with a registration aperture for engaging respective lugs included with a hit scoring-apparatus (hit-scoring apparatus provided with lugs 10)(Fig. 1 and 2:46-61) to engages apertures (windows 58) for each layer (Figs. 6 and 7; 3:56-4:12).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Knapp’s wherein each of the front first and rear second layers is provided with a registration aperture for engaging respective lugs included with the hit scoring-apparatus as taught by Tessel for the reason that a skilled artisan would have been motivated by Tessel’s suggestions to provide an apparatus for the rapid and secure mounting and dismounting of a target panel, as well as to provide a target panel easily and reliably positioned for use; to ensure that, once mounted, the two conductive surfaces of the panel are in intimate electrical contact with the holder terminals (1:23-29).
	Furthermore, skilled artisan would have determined that any known holding/supporting means (e.g. lugs –to-apertures) would have been a known means to securely hold the target panel in firm and secure ready to be shoot/hit by a bullet and the alike.   
	As per claim 4, Knapp discloses wherein each of the conductive areas in each of the first layer and second layer are electrically insulated from each other (front/first 18 and second/rear 19 laminates)(Figs. 3-5; 3:37-47) are separated by at least one electrically non- conductive layer (foam plastic layer/target 20)(Figs. 3 and 5; 3:48+),i.e. insulated from each other) and are each connected to a corresponding electrical contacts included in the hit scoring apparatus (the layers are electrically connected, via voltage source, to a hit score apparatus, that detected a hit of a projectile passes through the conductive electrical layers and contacts to “activate an electrical circuit)(laminate/conductive first front layer 18 has at least two areas routed by conductive tracks 26’ and laminate/rear conductive layer 19 has at least two areas routed by conductive tracks 27’)(Fig. 3; 4:27-46) and path 26’ routes to pad/terminal 22; whereas path 27’ routed to terminal 23; Fig. 3; 4:36-46).
	Knapp is not specific regarding the electrical connection on a first jaw included in the hit scoring apparatus.
	However, Tessel discloses the use of jaw (such as stationary jaw 2 and movable jaw 32), while clamping/holding electric conductive target panel 46 electrically connected to a hit scoring apparatus (Figs. 1-4 2:38-3: 39 regarding the jaw-holder; Figs. 5-7. 3:43-4:30 and Figs. 8-11, 4:31+ regarding the connection of the jaw-holder and the target as hit score apparatus).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Knapp’s target holder-hit score apparatus to include a jaw as taught by Tessel for the reason that a skilled artisan would have been motivated by Tessel’s suggestions to provide an apparatus for the rapid and secure mounting and dismounting of a target panel, as well as to provide a target panel easily and reliably positioned for use; to ensure that, once mounted, the two conductive surfaces of the panel are in intimate electrical contact with the holder terminals (1:23-29).
	Furthermore, skilled artisan would have determined that any known holding/supporting means (e.g. jaw) would have been a known means to securely hold the target panel in firm and secure ready to be shoot/hit by a bullet and the alike.   


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the rejection under 35 USC 112
	With respect to claim 1, as mentioned above, the claim is yet unclear, and in particularly with regard to the conductive tracks upon the front first layer and second rear layer.  Are the conductive areas defining by the respective conductive tracks?  The claim is vague to follow the relationship, the correlation of each conductive layer and a respective conducive tracks.  Moreover, as previously stated it is unclear to the relationship of conductive areas and the conductive tracks (now recites as a portion of an integral conductive track); are all the conductive tracks are part/upon the conductive area?  Is the “integral conductive track” is “a contact area” “a portion” of it?    
	In his argument applicant provided his Figs. to argued that the device of claim 1, is somewhat “a picture claim” (remarks page 7).  However, the device of claim 1, is not clearly defining such conductive paths as shown. Such amendments are yet to provide clarity to the specific structure of the conductive tracks within each respective layer, as shown.    
	With respect to claim 3, applicant as not provide any evidence, or showing to what he consider as “an additional conductive intermediate layer”.
	Applicant’s arguments that such layer “can be any layer of the type described with reference to the first, front layer and second rear layer” (remarks page 7), is clearly not “particularly point out and distinctly claim the subject matter which the inventor or a joint inventor” as require under 35 USC 112b.  Applicant’s original disclosure is silent regarding any such intermediate additional layer, and it is yet unclear what, where is such “additional intermediate conductive layer”.
In regard to the rejection under 35 USC 102/103
	Applicant argued that Knapp teaches away since his device includes “extremely high conductive materials” which projectile passing thereto, would have not been detected (remarks page 10).  The examiner respectfully and further asserts that such are applicant’s own conclusions.
	Attention to Knapp’s at least 4:55-74” When a projectile pierces laminates 18 and 19, differential amplifier 28' produces an output pulse which is fed into amplifier 29 through lead 30. However, electrical noise is picked up by both laminates and is applied to the differential amplifier such that the output at lead 30 is free QQ from such noise. After amplification, the signal triggers multivibrator 30' which produces an output that may be used to operate relay 31 and signal a bit such as lighting lamp 32. An actual target constructed in accordance with this 55 invention has been tested. Over 1,500 hits have been detected successfully without a single near miss as close as 1/8 inch being detected. Firings were conducted under all climatic conditions with positive pulse detection. Since hit detection is not dependent upon a short being 70 developed through the projectile, short circuiting of the laminates does not adversely affect performance. Furthermore, the projectile need touch only one laminate to be detected, thereby assuring detection of extremely high obliquity hits.”
	Thus, contradicting to applicant’s assertions, Knapp’s conductive layers are allowing the passing and detection of a projectile passing therethrough.
	Applicant also argued that Knapp’s conductive layer are not integral with the layers the examiner respectfully disagrees.
	The term “integral”, according to the online Merriam-Webster dictionary, defines as--formed as a unit with another part; composed of constituent parts--
	Thus, as clearly shown in Knapp’s Fig. 3, the conductive paths 26’ and 27’, are formed as a unit with another part; composed of constituent parts of layers 18 and 19 and thus in the broadest and most reasonable construed as “integral withe the conductive first front layer and conductive second rear layer.
	In that regard it is noted that it has been held that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).
	With respect to the Thomson reference the examiner is unclear what is that applicant argued with regard to “Thomson’s measurement is based on providing a hit resolution be measuring a potential changes” (remarks page 11).
	Thomson was only added to show integral paths with conductive layers.
	Thomson in Fig. 1 in conjunction  to 3:4-63, show that it is well known in the art to from a hit target utilizing integral electrically conductive front first, and electrically conductive second layers (such as conductive winds 130-132; or 142-144; and etc.).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Knapp’s wherein the conductive tracks are an integral part of the conductive layer for the reason that a skilled artisan would have been motivated as merely engineering choice that would have not changed the nature of the device as target configured to be operated with a hit scoring device, nor would it changed the nature of the conductive tracks-layers to operate with a projectile to register and score a hit thereupon.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        9/7/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711